department of the treasury internal_revenue_service p o box irs cincinnati oh release number tea eg ode o2- date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s van irs department of the treasury internal_revenue_service p o box cincinnati oh legend b state c date x number y number dear date date employer id number contact person id number contact telephone number contact fax number uil facts you were incorporated in b on c your articles of incorporation specifically state issues do you qualify for exemption under sec_501 of the code no for the reasons described below we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records said organization is exclusively organized for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code the business activity for said organization is as follows fundraising for the purpose of children’s education to set up a social network for children in order to further their future educational funding developing and maintaining a website and other networks and systems for the furthering of children’s education with the intent of helping children develop and manufacture creative projects for licensing and sale funds from this activity go directly into the running the organization and the website and into trusts or accounts for the children involved said monies to be used for the development of the system and tuition and expenses of the children’s future education needs the raising of funds for children’s various charitable organizations as well as the development of said organizations and or the partnering of the organization with other charitable organizations which focus on children letter rev catalog number 47630w their creative process and the development of their mental and inventive skills with a focus on helping them become entrepreneurs you are dedicated to the following three principals children’s brilliant ideas created with love entrepreneurship at an early age helping to fund children’s continuing education your main activity will be to develop and maintain a website and a system of production and licensing dedicated to the support guidance education and entrepreneurship of children the website will be a secure social networking site for children which will be dedicated to teaching children how to deal with bullying of all types at the same time protecting them from on-line bullying in addition the website will act as a protected social network for children who will be engaged in displaying their ideas art designs and other creative endeavors to one another and the on-line computer community the ideas and projects will be voted upon by members of website children only and then the projects with the majority of votes will be turned into real- world products products may include but not be limited to clothing art literature music practical inventions handbags mouse pads mugs and backpacks for example a tee shirt design voted as best among the constituents of the social network will then be printed on tee shirts and sold you will then act as a licensing agency for these child designed products offering them to the manufacturing and retail community for sale to the general_public you will hold the licenses for the products created by children for a period of two years the intellectual_property associated with these products films music or inventions will always be held in perpetuity by the creator and not by you unless the creator wants to sell or donate said copyright patent etc after the two year period the copyright will revert to the creator most of the profits x from such designs will be put into a conservatorship type account and held for that child’s further college education which they will receive when they enroll in college or come of age the remainder y will be retained by you for your operations including web site maintenance you have a four member board who will also act as business mentors to the children guiding them through the process of self-expression invention innovation production and sales of their ideas your startup costs and website design will be funded by charitable fundraising grants and donations your operating funds will mainly come from producing marketing and selling the winning projects you will also accept gifts grants and contributions as well as link up with other children’s charities and put on sponsored events attractions and fundraisers law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes letter rev catalog number 47630w sec_1'501 c -1 c of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_66_104 1966_1_cb_135 holds that an organization which makes funds available to authors and editors for preparing teaching materials and writing textbooks and under the terms of the contract with the publisher receives royalties from sales of the published materials and then shares them with the editors and authors does not qualify for exemption under sec_501 in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number of importance of truly exempt purposes in binger v johnson 394_us_741 the supreme court stated that to be excluded from gross_income under sec_117 scholarships must be relatively disinterested no strings educational grants with no requirements of any substantial quid pro quo from the recipients application of law you are not as described in sec_501 of the code because you are not exclusively organized and operated for charitable purposes in easter house v united_states cl_ct citing sec_1_501_c_3_-1 ii of the regulations aff'd without opinion 846_f2d_78 fed cir that an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest in 72_tc_267 the tax_court held that a separate fund created by the miss georgia pageant solely to award scholarships to the pageant’s contestants did not qualify under sec_501 of the code because the scholarships were awarded in consideration of contractual obligations the contract required contestants to participate in the miss georgia pageant and appear in public as directed by pageant officials a winning contestant who failed to honor the contract forfeited all rights to her scholarship the tax_court concluded that the scholarships were compensation_for signing the pageant contract and for performing services under it therefore these awards were not sec_117 scholarships and the fund was not operated exclusively for sec_501 purposes you do not meet the requirements in sec_1_501_c_3_-1 of the income_tax regulations your articles of incorporation state in part the business activity for said organization is as follows fundraising for the purpose of children’s education to set up a social network for children in order to further their future educational funding developing and maintaining a website and other networks and systems for the furthering of children’s education with the intent of helping children develop and manufacture creative projects for you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail both the organizational and operational tests letter rev catalog number 47630w licensing and sale because you are organized to conduct the business activities listed above your purposes are outside the parameters of c purposes and you fail the organizational_test you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose for example you are operating for the private purposes of your contest winners because you are providing them a means to market and sell their products in which they keep x of the proceeds to be put into an account for education you are also operating for substantial commercial purposes such as the marketing and sale of products because you are keeping y of the proceeds of product sales to fund the commercial like services you provide to the winners you are not as defined in sec_1_501_c_3_-1 of the income_tax regulations because you are operating for the private interests of the contest winners for example you will hold the licenses of the products created by the winners for a period of two years but the intellectual_property associated with these products will always be held in perpetuity by the creator unless the creator wants to sell or donate the intellectual_property rights you also plan to pay the winner to license the product and utilize the copyright or patent this shows you are a vehicle for promoting the sale of the winners’ work which serves the private purposes of the winners you are similar to the organization in revrul_66_104 because you pay royalties on a percentage basis for the products you sell on behalf of the winners the winners will retain x and you keep y for the services you provide like the organization in the revenue_ruling you are operating in a commercial manner you are similar to the organization described in binger v johnson because you are providing compensation to your participants and not scholarships for example contest winners will receive payments to an educational trust in their name based on subsequent sales of the winning products you are similar to the organization described in miss georgia scholarship fund inc v commissioner because the funds placed in the winners’ individual trust accounts for future education needs serves as compensation_for the products you sell on their behalf therefore these awards are not sec_117 scholarships and you are not operating exclusively for sec_501 purposes you are like 326_us_279 in that you are not operated exclusively for exempt purposes purposes include substantially furthering the private interests of the contest winners by providing them commercial like services as well as paying them royalties to fund their future education like the organization in this court case and in easter house this single nonexempt purpose destroys your claim for exemption under sec_501 of the code although you may have some charitable purposes your your position you state that you operate exclusively for educational and charitable purposes for qualifying for exemption sec_501 you believe setting up educational trust funds for contest winners by producing and selling winning entries qualifies for exemption as educational our response to your position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 further the details as analyzed previously show you are serving substantial commercial and private purposes letter rev catalog number 47630w conclusion based on the information you provided your operations result in substantial private benefit to the creators of products and you are providing services in a commercial manner as a result we are not able to conclude that you are operated exclusively for public rather than nonexempt purposes despite any charitable and educational_purposes your activities may achieve you cannot qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes accordingly you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete e one of the following declarations your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47630w ' x if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
